Citation Nr: 1222819	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a head injury.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Nashville, Tennessee, regional office (RO) of the Department of Veterans Affairs (VA).  

In February 2008, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  Unfortunately, the Veterans Law Judge who conducted this hearing is no longer with the Board.  The Veteran was notified of this by April 2012 letter and offered an opportunity for an additional hearing.  He declined the additional hearing in April 2012.  Nevertheless, it should be noted that a transcript of the February 2008 hearing is in the claims folder and will be reviewed and considered in the adjudication of this appeal.  

This case was previously before the Board in April 2009 when the Veteran's claim was remanded for further development.  After the development was completed, it was returned, and in August 2010 the Board issued a decision that denied the Veteran's claim.  

The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated the August 2010 Board decision and remanded the appeal to the Board for action consistent with an April 2011 Joint Motion for Remand.  The appeal is now before the Board for that action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to compensation for the residuals of head injuries he sustained during service.  The Veteran testified at the February 2008 hearing that the injuries he sustained in a May 1959 motor vehicle accident included a blow or two to his head.  He claims the other injury occurred in February 1960 when he struck his head on a metal locker when standing up from his bunk in his barrack.  The Veteran states that he experienced symptoms of light headedness and dissociative spells following this last injury, which led to his hospitalization in June 1960 and discharge in July 1960.  He argues that his current episodes of syncope are not due to diabetes or hypertension, but are instead the result of the head injuries he sustained in service.  

The April 2011 Joint Motion found that the August 2010 Board decision was flawed for three reasons.  First, it noted that the Board had failed to obtain records from the Social Security Administration (SSA).  The Joint Motion stated that these records could possibly help to establish continuity of symptomatology for the period between the Veteran's July 1960 discharge and the medical records documenting his current spells, which date from approximately 2003.  The Board was directed to obtain these records.  

Second, the Joint Motion found that the Board had failed to obtain all of the treatment records relating to the Veteran's in-service hospitalization at the U.S. Naval Hospital in Memphis, Tennessee, from June 1960 to July 1960.  The Joint Motion noted that these records could assist in documenting the nature and extent of the head injuries sustained by the Veteran in service.  Again, the Board was directed to obtain these records. 

Finally, the Joint Motion found that the July 2009 VA examination which determined that the Veteran did not currently have any findings which could be related to his claimed blow to the head in service was flawed, in that it appeared to rely in part on a finding that the Veteran did not currently experience headaches.  However, it was noted that the Veteran's treatment records contain a September 2004 and a January 2006 reference to headaches.  The Board was directed to schedule the Veteran for an additional VA examination.  

Subsequent to the April 2011 Joint Motion, the Veteran's representative contacted the Board and indicated that the Veteran's SSA benefits were based on retirement, and not on disability.  Therefore, he stated that it was not necessary to request SSA records, as there would be no medical records to obtain.  The Board agrees, and will not make a request for SSA records.  

The Veteran's representative has also waived the request to obtain the June 1960 to July 1960 hospital records from the U.S. Naval Hospital in Memphis, Tennessee, without explanation.  However, the Board finds that an attempt must be made to obtain these records for the following reasons.  

The current service treatment records do not contain any reference to an injury to the head in either the May 1959 motor vehicle accident or the February 1960 accident in the barracks.  The Veteran alleges that the June 1960 hospitalization was due to the symptoms he started to experience after the second head injury.  The July 1960 discharge summary is contained in the claims folder, but does not reference the alleged head injury.  However, if the Veteran was hospitalized in response to his head injury, then he would have likely related it to the examiner in his medical history upon admittance to the hospital.  Therefore, the Board continues to agree that these hospital records could assist in documenting the nature and extent of the head injuries sustained by the Veteran in service, and finds that an attempt must be made to obtain these records.  

The Board further notes that these hospital records could be of particular importance in view of the January 2012 medical opinion submitted by the Veteran.  The first of the DSM-IV criteria cited for post-concussion syndrome is a history of traumatic brain injury causing "significant cerebral concussion".  To date, the service treatment records do not contain a diagnosis of concussion or indicate that such a diagnosis was considered.  If the hospital records show a history of a head injury upon admittance, then it is possible that the residuals of a concussion were at least considered before the final diagnosis of inadequate personality was rendered.  Finally, the Board observes that the January 2012 medical opinion was made without the benefit of an examination of the Veteran.  Moreover, there is no indication the physician has any specialized training in neurology.  There is also the possibility that the additional records from the U.S. Naval Hospital in Memphis, Tennessee will be obtained, which might have a bearing on any medical opinion.  Therefore, the Board finds that an additional VA examination by a neurologist should be scheduled in accordance with the April 2011 Joint Motion and Court Order. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Take all necessary steps to request and obtain any additional records of the Veteran's in-service hospitalization at the U.S. Naval Hospital in Memphis, Tennessee from June 1960 to July 1960.  The initial examination upon admittance is of particular importance, but any and all records resulting from this hospitalization should be obtained and placed in the claims folder.  If the initial request for records is not successful, follow up requests should be made to any other sources that might be suggested in reply.  The hospital may also be contacted directly.  If after exhausting all possible sources the records are determined not to exist, this should be documented in the claims folder. 

2.  An appropriate official at the RO should request the Veteran's service personnel folder, including any performance reports of record.  This should be associated with the claims file.  

3.  After the records requested above have been obtained or determined not to be available, schedule the Veteran for a VA neurology examination by a physician.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case, as should a copy of this remand.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran sustained a concussion in service as a result of either his alleged head injury in May 1959 or his alleged head injury in February 1960?  In formulating this opinion, it should be assumed that the Veteran sustained some degree of injury to his head at least in May 1959.  
b) Regardless of whether or not it is concluded that the Veteran sustained a concussion during active service, is it as likely as not that he currently has any chronic disability as a result of alleged head injuries during active service?
The reasons and bases for all opinions should be provided, and detailed discussion as to the opinions would be useful.  The examiner should be aware that the Veteran has complained of headaches in September 2004 and January 2006 and that a July 2011 report noted that he lost consciousness and that this happened on occasion since service (though sometimes he went years without this happening).  If the opinions differ from that of the January 2012 private medical opinion, provide the reasons and bases for this difference.  Any consultations that the examiner believes are necessary with other specialists in order to provide the requested opinions should be made and noted in the examination report.  The examiner should provide a curriculum vitae if available.  Finally, if the examiner believes that they are unable to provide any or all of the requested opinion without resort to speculation, the reasons and bases for this conclusion should be provided, and any evidence necessary to provide the opinions should be identified. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


